United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1801
                                    ___________

Judy Danielson,                        *
                                       *
             Appellant,                *
                                       *
       v.                              * Appeal from the United States
                                       * District Court for the
State of Nebraska, Acting by and       * District of Nebraska.
through the Department of Correctional *
Services and Harold Clarke,            *      [UNPUBLISHED]
                                       *
             Appellee.                 *
                                  ___________

                          Submitted: January 6, 2000
                              Filed: January 14, 2000
                                  ___________

Before BOWMAN, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          ___________

PER CURIAM.

       Judy Danielson, a psychologist formerly employed at a Nebraska prison, appeals
from the district court&s1 grant of summary judgment in her employment discrimination
action against her former employer. Having carefully reviewed the record, we conclude
that summary judgment was appropriate, for the reasons explained by the district court.



      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
We also deny her pending motion. Accordingly, we affirm. See 8th Cir. R. 47B.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -2-